DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/269,104 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Present Application (17/269,088) Claim 1:
A reception terminal included in a management system for managing entry and/or exit of a user in a security zone that includes a server room of a data center, the reception terminal being connected to a reception device that issues reception information upon accepting an input of personal information of the user prior to the entry of the user into the security zone, the reception terminal comprising: an input part that accepts an input of the reception information performed by the user prior to the entry of the user into the security zone; a personal authentication part that is used for a personal authentication of the user visiting the data center; and an issuing part that issues, in a case where biometric information is pre-registered in addition to a performance of a personal identification, authorization information representing an authorization of the entry of the user into a particular server room in response to existence of personal information associated with the reception information input to the input part, in conjunction with a satisfaction of a visit condition of visit information associated with the reception information input to the input part.
Reference Application (17/269,104) Claims 1+4:
A management system for managing entry and/or exit of a user in a security zone that includes a server room of a data center, the system comprising: a reception device that accepts an input of personal information and visit information of the user prior to the entry of the user into the security zone; a reception terminal that issues authorization information representing an authorization of the entry of the user into a particular server room based on pre-registered biometric information of the user for whom the personal information and the visit information are accepted by the reception device; and a gate controller that causes a gate, connected to the particular server room, to be in an openable state, upon reading the authorization information;
a first reader that reads the biometric information; and a registration processing part that registers the biometric information read by the first reader at a time of the first visit of the user to the data center or at a time of the user's reissuance of the authorization information; wherein the reception device issues reception information upon accepting the input of the personal information and the visit information of the user prior to the entry of the user into the security zone, wherein the reception terminal includes: an input part that accepts an input of the reception information performed by the user prior to the entry of the user into the security zone, and a personal authentication part that is used for a personal authentication of the user visiting the data center, and wherein the reception terminal issues the authorization information in response to existence of personal information associated with the reception information input to the input part, a satisfaction of a visit condition of visit information associated with the reception information input to the input part, an establishment of the personal identification, and the registration of the biometric information performed by the registration processing part.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (WO 2016035384, provided in the IDS).
As of claim 1, Okuyama discloses a reception terminal (via visit reception terminal 5 and ID requesting terminal 4; page 2, lines 36-47) included in a management system for managing entry and/or exit of a user in a security zone, the reception terminal being connected to a reception device (via server 8) that issues reception information upon accepting an input of personal information of the user prior to the entry of the user into the security zone (via server 8 receiving guest name and visit reservation; see fig. 1; also see page 4, lines 41-53 and page 5, lines 40-47), the reception terminal comprising: 
an input part that accepts an input of the reception information performed by the user prior to the entry of the user into the security zone (In the system of Okuyama the “guest ID” and the “visit reservation information” are input in the reception terminal 5 which issues the authorization information (entry/exit ID) after these data and a user biometric authentication are validated; see page 5, lines 11-25); 
a personal authentication part that is used for a personal authentication of the user visiting the data center (In the system of Okuyama the “guest ID” and the “visit reservation information” are input in the reception terminal 5 which issues the authorization information (entry/exit ID) after these data and a user biometric authentication are validated; see page 5, lines 11-25); and 
an issuing part that issues, in a case where biometric information is pre-registered in addition to a performance of a personal identification, authorization information representing an authorization of the entry of the user into a particular server room in response to existence of personal information associated with the reception information input to the input part, in conjunction with a satisfaction of a visit condition of visit information associated with the reception information input to the input part (In the system of Okuyama the “guest ID” and the “visit reservation information” are input in the reception terminal 5 which issues the authorization information (entry/exit ID) after these data and a user biometric authentication are validated; see page 5, lines 11-25).  
Okuyama discloses the use of entry and exit management system in offices and residence, however it doesn’t explicitly disclose that the system is used to access a server room of a data center. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the entry and exit management system in any location that requires access control and would be applicable in a server room of a data center, pharmaceutical room, labs, areas containing sensitive information etc. to authenticate a visitor to pass a gate.
As of claim 2, Okuyama discloses that the issuing part issues the authorization information based on the pre-registered biometric information prior to the entry of the user into the security zone (via visit reception terminal 5 issuing entry/exit ID representing an authorization of the entry of the guest based on pre-registered biometric information of the guest in the server 8 see page 5, lines 51-53 and page 6, lines 1-3).  
As of claim 3, Okuyama discloses a reader that reads biometric information; and a registration processing part that registers the biometric information read by the reader at a time of a first visit of the user to the data center or at a time of reissuance of the authorization information to the user (via reader 42a/42b, performing biometric registration of the visitor; see page 4, lines 3-7); 
wherein the issuing part issues the authorization information in response to the registration, in addition to a performance of the personal identification, of the biometric information performed by the registration processing part at the time of the first visit of the user to the data center or at the time of the reissuance of the authorization information to the user (via visit reception terminal 5 issuing entry/exit ID; see page 4, lines 30-35 and page 6, lines 1-3).  
As of claim 4, Okuyama discloses that the biometric information registered by the registration processing part is used for a biometric authentication performed upon the entry of the user into the security zone or the server room (via authentication terminal 62 at the entry/exit control terminal 61 authenticating biometric information of the visitor and unlocking gate 63; see page 6, lines 23-35).  
As of claim 8, Okuyama discloses that, in a case where the personal information associated with the reception information input to the input part by a bar-code input or a key input exists, the issuing part issues the authorization information in response to a recognition that the personal information of the user is accepted by the reception device, in conjunction with the satisfaction of the visit condition of the visit information associated with the reception information input to the input part by the bar-code input or the key input (via visit reception terminal 5 issuing entry/exit ID representing an authorization of the entry of the guest based on pre-registered biometric information of the guest in the server 8 see page 5, lines 51-53 and page 6, lines 1-3).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (WO 2016035384, provided in the IDS) in view of Sato (JP 2014139727).
As of claims 5-7, Okuyama discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the reception terminal performs a display requesting the user to return the authorization information or key and an unlock management part that manages an exit of the data center or an exit of the security zone, and unlocks the exit of the data center or the exit of the security zone in response to the return of the authorization information.  
Sato discloses an access control system wherein a gate is opened when an issued card is put into return slot (see fig. 1; also see paragraph [0037]). Even though Sato does not explicitly disclose that the terminal displays an image that requests the user to return the card, it does disclose a “return slot” and it would have been obvious to one having ordinary skill in the art to display a note/sign “please return card” to remind the users of returning the issued card.
From the teaching of Sato it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Okuyama to include the function of unlocking exit of a security zone in response to return of security card as taught by Sato in order to reuse the security cards. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yorifuji et al. (US Pub 2018/0286161) discloses a management system for managing access to a server room of a data center (see paragraph [0031]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683